Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to the claim(s), the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claim(s).  US 20210135825 A to Pan; Kyle Jung-Lin et al. (hereinafter Pan ‘825) and US 20200245302 A1 to Pan; Xueming et al. (hereinafter Pan ‘302) is the closest prior art relating to Applicant’s claimed invention.  
Pan ‘825 discloses methods and apparatuses are described herein for Orthogonal Multiple Access (OMA) and Non-Orthogonal Multiple Access (NOMA) in a wireless transmit/receive unit (WTRU). For example, a WTRU may receive, from a base station (BS), a NOMA resource configuration that includes time and frequency resources for the uplink (UL) NOMA. The WTRU may then determine a first resource and a second resource for UL NOMA. The first resource may be associated with first or current transmission and the second resource may be associated with second or subsequent transmission. The WTRU may generate control information that includes selection information of the second resource. The selection information may include a location of the second resource in the NOMA resource configuration. The WTRU may transmit, to a base station (BS), the control information using the UL NOMA on the first resource as the first transmission. After transmitting the control information, the WTRU may receive, from the BS, one or more indicators indicating whether the second transmission uses NOMA or OMA on the second resource. The one or more indicators may comprise a discontinue NOMA transmission indicator (DTI) and a NOMA type transmission indicator (NMI). The NMI may indicate a type of NOMA transmission based on a multiple access signature. If the DTI indicates to use the OMA, the WTRU may transmit data on the second resource using the OMA as the second transmission. If the DTI indicates to use the NOMA, the WTRU may transmit, based on the NMI, data on the second resource using the UL NOMA as the second transmission.  Further, it is disclosed that a WTRU may receive a UL preemption indicator to inform the WTRU which resources the WTRU may not use for a transmission.  
Pan ‘302 discloses methods and devices for configuring and monitoring a search space of a PDCCH are provided. The specific solution includes: transmitting PDCCH configuration information to a UE, where the PDCCH configuration information is for indicating at least one search space of a PDCCH of the UE, and the search space is any one of the following types: a common search space; a group common search space, or a UE specific search space.  Further, it is disclosed that the network device transmits PDCCH configuration information to the UE wherein the PDCCH configuration information is for indicating at least one search space of a PDCCH of the UE, and the search space is any one of the following types: a common search space, a group common search space, or a UE specific search space. Types of downlink control information (DCI) transmitted by the network device with the different types of search spaces are different.  The DCI transmitted by the network device using the group common search space includes at least one of the following information: DCI for transmitting a group based power control command, DCI for transmitting group based slot format information, or DCI for transmitting group based resource preemption indication.
The claimed invention distinguishes over the prior art in that although it is taught that a configuration including information pertaining to monitoring for a DCI comprising a UL preemption indicator by which a subsequent transmission resource for random access may be based, the prior art does not teach or suggest that said configuration indicates in which operating state of a plurality of operating states the UE is to monitor for an uplink preemption indication.  Rather, the prior art merely discloses that all operating states of the UE are to monitor the search space for the aforementioned DCI comprising a UL preemption indicator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/
Primary Examiner, Art Unit 2415